 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARK E. DORSEY,                                      Case No.: 17cv1123-CAB-KSC
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13   v.                                                   MOTION SEEKING
                                                          INTERVENTION [Doc. No. 64]
14   DANIEL PARAMO, et al.,
15                                     Defendant.
16
17         On July 15, 2019, Plaintiff filed a Motion Seeking Intervention from District Court
18   for a Judgment on Submitted Default Judgment on Count 1 dated 3/21/18. [Doc. No. 64.]
19   In the motion, Plaintiff claims that he has not received a ruling on the default judgment that
20   Plaintiff submitted on 3/21/18. Id. at 1, Ex. A. A review of the docket shows that the
21   motion to which Plaintiff refers (entitled “Motion for Judgment on the Pleadings or
22   Alternative Default Judgment”) was filed nunc pro tunc on March 26, 2018. [Doc. No.
23   35.] The docket also shows that this Court ruled on the Motion for Judgment on the
24   Pleadings or Alternative Default Judgment on August 29, 2018. See Order Adopting
25   Report and Recommendation and Granting Defendants’ Motion to Dismiss, Doc. No. 40
26   at 1, n. 1.] Specifically, the Court ruled as follows:
27
28

                                                      1
                                                                                  17cv1123-CAB-KSC
 1         On March 28, 2018, Plaintiff filed a motion for judgment on the pleadings as
          to Count 1, claiming that Defendants failed to answer Count 1, as the motion
 2
          to dismiss is only directed to Counts 2 and 3. [Doc. No. 35.] However, the
 3        filing of a motion to dismiss under Fed.R.Civ.P. Rule 12(b) extends a
          defendant’s time to file a responsive pleading, even if the Rule 12(b) motion
 4
          challenges only some of the claims of the complaint. See Compton v. City of
 5        Harrodsburg, Ky., 287 F.R.D. 401, 402 (E.D. Ky. 2012). Therefore, the
          motion for judgment on the pleadings [Doc. No. 35] is DENIED.
 6
 7        Given that the Court has ruled on the motion to which Plaintiff refers, the
 8   motion seeking intervention [Doc. No. 64] is DENIED.
 9        IT IS SO ORDERED.
10   Dated: July 26, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                              17cv1123-CAB-KSC
